Citation Nr: 1704292	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  13-26 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for left knee osteoarthritis.


REPRESENTATION

Appellant represented by:	Cristina Baragona, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Slovick, Counsel




INTRODUCTION

The Veteran served on active duty from March 1973 and January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the entire claims file shows that the Veteran's last examination was in July 2013.  At his July 2016 videoconference hearing, the Veteran reported that his condition had progressed since his last examination.  He testified that his physical therapy had not helped and his representative indicated that the Veteran was suffering from "transferred pain syndrome" due to altered mechanics of his knee symptoms.  Because there may have been changes in the Veteran's condition since the last VA examination, the Board finds that a new VA examination would assist in fully and fairly evaluating the Veteran's claim for an increased rating.  See Allday v. Brown, 7 Vet. App. 517 (1995). 

Additionally, the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  To date, none of the VA examinations completed have satisfied the requirement that such VA examinations include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  Thus the RO must ensure that the requested examination satisfies the requirements discussed in the holding in Correia.

Finally, the claims file includes treatment records from the East Orange, New Jersey VA medical center which appear to be incomplete.  All relevant VA medical records should be requested. 38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant VA treatment records from the VA Medical Center in West Orange, New Jersey and any other VA medical facility from which the Veteran receives treatment for his service-connected left knee osteoarthritis.

2.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected left knee osteoarthritis..  Specifically, the examiner must provide the range of flexion and extension in degrees and indicate whether there is objective evidence of pain on motion and recurrent subluxation or lateral instability.  The examiner must also indicate whether the left knee exhibits weakened movement, excess fatigability, or incoordination during flare ups or upon repetitive use.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost, i.e., the extent of his pain-free motion.  The examination report must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged join.  All pertinent symptomatology and findings are to be reported in detail.

In offering these opinions, the examiner must specifically acknowledge and discuss the competent lay evidence of record regarding in-service and post-service treatment and symptoms, as well as symptoms since service. 

3.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A.C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




